internal_revenue_service number release date index number ---------------------- ------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc intl b02 plr-123703-18 date date ty ------ legend taxpayer ---------------------- ----------------------- employer x employer y ------------------------------------------ -------------------------------------- country a country b year year year year year year dear --------------- ---------------- ----- ------ ------ ------ ------ ------ ------ this is in response to a letter dated date requesting permission to reelect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-123703-18 taxpayer is a united_states citizen who lived and worked outside the united_states from year to year on his joint united_states income_tax returns filed with his wife for year and year taxpayer claimed the foreign_earned_income_exclusion under sec_911 of the code taxpayer returned to the united_states in november of year apart from living and working outside the united_states from january through april of year a period for which taxpayer represents that he did not claim the foreign_earned_income_exclusion or take the foreign_tax_credit because he did not qualify for them taxpayer lived and worked in the united_states until december of year in december of year taxpayer moved from the united_states to country a and commenced work with employer x taxpayer continued to work for employer x in country a during year taxpayer claimed the foreign_tax_credit for year because he determined that it would be more beneficial to credit country a taxes than to exclude foreign_income earned in country a for that year in year taxpayer accepted a job offer from employer y requiring him to move from country a to country b in march of year taxpayer’s income earned in country b is subject_to a lower rate_of_tax than it was in country a taxpayer therefore requests permission to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the code for year and subsequent taxable years sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts under sec_1_911-7 the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_1_911-7 prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie by filing a statement revoking any previously made election it does not however purport to provide the exclusive method for revoking such an election sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made unless the commissioner consents to the reelection sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect the foreign_earned_income_exclusion before the sixth year after considering all of the facts and circumstances sec_1 b provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in the tax laws of the foreign_country of residence or physical presence and a change_of employer taxpayer effectively revoked the foreign_earned_income_exclusion for year by claiming the foreign_tax_credit see revrul_90_77 1990_2_cb_183 taxpayer wishes to reelect the exclusion for year which is within five years of year plr-123703-18 therefore taxpayer requests permission to reelect the foreign_earned_income_exclusion taxpayer has represented that he changed employers and moved from country a to country b in year taxpayer has also represented that the applicable foreign tax_rates differ between country b and country a accordingly based solely on the information and representations set forth above taxpayer may reelect the sec_911 foreign_earned_income_exclusion for year and subsequent tax years except as otherwise expressly provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing amounts from gross_income including without limitation whether taxpayer is a qualified_individual within the meaning of sec_911 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively if taxpayer files his return electronically he may satisfy this requirement by attaching to his return a statement that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell chief branch international cc
